DETAILED ACTION
Priority
	This application is a national stage application of PCT/US2017/028063, filed 04/18/2017, which claims priority to U.S. Provisional Application No. 62/324415, filed 04/19/2016.

Information Disclosure Statement
The information disclosure statements submitted on 01/25/2019, 08/12/2020, and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Election/Restrictions
Applicant's election with traverse of Group I (claims 78-90), in the Response to Election/Restriction filed on 03/05/2021, is acknowledged.  Applicants argue that the “common technical feature” (“a unit dose pharmaceutical product comprising a plurality of controlled release minitablets”) identified by the Examiner in the Restriction Requirement  is insufficient to support lack of unity of invention as it does not encompass all of the claimed features of the unit dose pharmaceutical product recited in claim 78.  Applicants’ arguments were found to be persuasive, and the previous Restriction Requirement has been withdrawn.  Claims 91-94 are rejoined and have been examined along with elected claims 78-90 in this action.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	As noted above, the previous Restriction Requirement dated 01/07/2021 has been withdrawn.  Claims 78-94 are pending and have been examined in this action.  Claims 78-94 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80, 81, 84, 85, 91, and 93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 80, 81, 84, and 85, is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification provides no guidance on what amounts are encompassed by the phrase “substantially all of their total nicotinamide content” in claims 80 and 81, 
In claims 91 and 93, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Also, the term "mild-to-moderate Crohn’s disease" in the claims is a relative term which renders the claims indefinite.  The term "mild-to-moderate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate clarification is requested.  
The remaining dependent claims have been rejected for being dependent on indefinite independent claims and not overcoming the above-stated rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 78-94 are rejected under 35 U.S.C. 103 as being unpatentable over Watzig et al. (WO2015086838, cited in Applicants’ IDS dated 08/12/2020) as evidenced by “Mesalamine Info” (see attached), further in view of Bowe et al. (US20150056275), and Beckert et al. (US20030152627),
The Examiner notes Watzig et al. was published on 06/18/2015, before the effective filing date of the instant application (04/19/2016).  While Watzig et al. shares a common assignee (Conaris Research Institute AG) with the instant application, Watzig et al. does not share any inventorship with the instant application, and as such, Watzig et al. qualifies as prior art under 35 U.S.C. 102(a)(1).
Regarding the claim language “unit dose pharmaceutical product for the oral administration of nicotinamide to a subject” and “unit dose pharmaceutical product for the oral administration of nicotinamide and mesalazine to a subject” in claims 78 and 92, respectively, these are intended uses. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention 
Watzig et al. teach pharmaceutical compositions and treatment regimens comprising combinations of 5-aminosalicylic acid (5-ASA) and nicotinamide.  As evidenced by Mesalamine Info (see attached), 5-ASA is also known as “mesalazine” and “mesalamine”.  Watzig et al. teach that the combination of 5-ASA  and nicotinamide, when administered to a subject, exhibits a synergistic anti-inflammatory effect and beneficially influences the intestinal microbiota and their interaction with the intestines, reducing the symptoms of inflammatory bowel disease, such as Crohn's disease or ulcerative colitis in humans or in other mammals (see page 5, lines 9-16).  Watzig et al. that the combination of 5-ASA and nicotinamide may be present in the same dosage forms.  Watzig et al. teach embodiments in which one or both of nicotinamide and 5-ASA are formulated to be administered selectively in the lower small intestine and/or colon, preferably in the terminal ileum and/or colon, where the intestinal microbiota to be modified are located (see page 2, line 26 to page 3, line 5).  Watzig et al. teach that their formulations are suitable for oral administration with controlled and/or delayed release of one or both of nicotinamide and 5-ASA for specific local or topical efficacy in the lower small intestine and/or colon, preferably in the terminal ileum (second half of the ileum) and/or colon (see page 3, lines 13-16).  Watzig et al. teach an embodiment in which the 5-ASA component and the nicotinamide component are physically segregated within the same dosage form (see page 8, lines 11-16).  Watzig et al. that the total amount of nicotinamide in their dosage forms can be in the range of 1 
Watzig et al. teach the use of dosage forms that control and/or delay the release of one or both of nicotinamide and 5-ASA.  Watzig et al. teach that such dosage forms may be simple tablets, coated tablets, granules, spheroids, pellets or microcapsules which are filled in sachets or capsules, where appropriate.   Watzig et al. define the term "delayed release” the delay in release that is sufficient for at least a portion of the active substances in a formulation to release in the lower small intestine (e.g., terminal ileum) and/or colon.  Watzig et al. define the term "controlled release" as the release of active substance over a prolonged period of time (time-dependent release) and/or under certain physiological conditions (e.g., pH-dependent release).  Watzig et al. teach that such controlled release can encompass release according to physiological conditions (e.g., pH) such that at least a portion of the active substances in a formulation are released in the lower small intestine (e.g., in the terminal ileum) and/or colon (see page 10, line 29 to page 11, line 24).  Watzig et al. teach that delayed release and/or controlled release is advantageously achieved by coatings which are resistant to gastric juice and dissolve depending on the pH of the surrounding environment.  Examples of pH-dependent coatings taught in Watzig et al. include polymers, such as poly(meth)acrylates with the trade name EUDRAGIT, including EUDRAGIT L 100-55 (which contains an anionic copolymer based on methacrylic acid and ethyl acrylate), and EUDRAGIT L 100 or L 12,5 or S 100 or S 12,5 (anionic copolymers based on methacrylic acid and methyl methacrylate).  Examples of pH-dependent coatings taught in Watzig et al. also include water-insoluble celluloses (e.g., methyl cellulose, ethyl e.g., hydroxypropylmethyl cellulose or hydroxypropyl cellulose).  Watzig et al. teach an example of enteric coating which effects a controlled release of active substance at pH > 6.4 and occurs in the terminal ileum.  Watzig et al. teach that an active substance can be contained in a conventional matrix with and enteric coating(s) that can be tailored such that controlled release of active substance can be achieved at certain pH values along the entire gastrointestinal tract (see page 12, lines 1-32).

Regarding claims 78 and 91, based on the above-mentioned teachings of Watzig et al., which include teachings directed toward tailoring the administration of nicotinamide to a subject using delayed and/or controlled release dosage forms such as enterically coated tablets, granules and pellets filled in a sachet or capsule, it would have been well within the ordinary level of skill in the art, via routine experimentation and optimization, to formulate a unit dose pharmaceutical product for the oral administration of nicotinamide to a subject, comprising: (a) a plurality of minitablets comprising a compressed matrix comprising nicotinamide provided with a pH-dependent enteric coating, wherein the delayed-immediate release minitablets selectively release nicotinamide in the distal (terminal) ileum; and (b) a plurality of minitablets comprising a compressed matrix comprising nicotinamide provided with an inner pH-independent extended release coating and an outer pH-dependent enteric coating, wherein the delayed-extended release minitablets selectively release nicotinamide in the colon; wherein the minitablets of (a) and (b) are provided in a sachet, capsule, or vial.  A skilled artisan would have had a reasonable expectation, prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Here, as noted above, Watzig et al. that the total amount of nicotinamide in their dosage forms can be in the range of 1 to 5000 mg, which overlaps with the claimed range.  As such, based on the teachings of Watzig et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include, via routine experimentation and optimization, an amount of nicotinamide that falls within the claimed range of 0.25 grams to 6 grams in a unit dose pharmaceutical product as described above.
Similarly, regarding claims 92 and 93, based on the above-mentioned teachings of Watzig et al., which include teachings directed toward tailoring the co-administration of nicotinamide and 5-ASA (mesalazine) to a subject using delayed and/or controlled release dosage forms such as enterically coated tablets, granules and pellets filled in a prima facie case of obviousness exists.  Here, as noted above, Watzig et al. teach that the total respective amounts of nicotinamide and mesalazine in their dosage forms can be in the range of 1 to 5000 mg, which overlaps with the claimed ranges.  As such, based on the teachings of Watzig et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include, via routine experimentation and optimization, an amount of nicotinamide that falls within the claimed range of 0.25 grams to 6 grams, and an amount of mesalazine that falls within the claimed range of 0.4 grams to 6 grams, in a unit dose pharmaceutical product as described above.

Regarding claim 79, as noted above, Watzig et al. teach an example of enteric coating which effects a controlled release of active substance at pH > 6.4 and that enteric coating(s) in their dosage forms can be tailored such that controlled release of active substance can be achieved at certain pH values along the entire gastrointestinal tract.  Based on these teachings in Watzig et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to tailor, via 
Regarding claims 82, 83, 86, and 87, as noted above, Watzig et al. teach that their dosage forms are designed such that nicotinamide is selectively and optimally released in in the terminal ileum, the colon or both.  Based on these teachings in Watzig et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to tailor, via routine experimentation and optimization, pH-dependent enteric coatings for two sets of minitablets in a dosage form as claimed, such that one set of minitablets releases at least 50% w/w, or at least 70% w/w, of their nicotinamide in the distal ileum, and or such that a second set of minitablets releases at least 50% w/w, or at least 70% w/w, of their nicotinamide in the colon in treating inflammatory bowel disease.

Regarding claims 88-90 and 94, Bowe teaches a multi-particulate dosage form comprising a plurality of mini-tablets.  The pharmaceutical compositions of Bowe comprise a combination of two components of the active ingredient (see paragraph [0135]).  In one example in Bowe, capsules comprise a plurality of coated mini-tablets, wherein release of active agent was controlled to a certain portion of the gastrointestinal tract (delayed release is disclosed at paragraph [0074]; immediate release is disclosed at paragraph [0236]; and extended release is disclosed at paragraphs [0087] and e.g., distal ileum) (see paragraph [0104]).  Bowe further discloses pH-manipulation for release to the intestine (see paragraph [0084]).  Bowe also discloses inner- and outer-coatings for their dosage forms (see paragraph [0101]) and disclose ingredients such as magnesium stearate, povidone and microcrystalline cellulose in the dosage forms (see paragraphs [0061] and [0092]).  Bowe discloses enteric coatings as well as pH-dependent and/or –independent coatings (see paragraphs [0104] and [0126]-[0127]).  Bowe discloses pharmaceutically acceptable binders, and lubricants (see paragraph [0072]).  Bowe further discloses Eudragit Type B copolymers (see paragraph [0479]) (e.g., methacrylic acid and ethyl acrylate copolymers at a 1:1 ratio) and coatings comprised of ethylcellulose and hydroxypropylcellulose (see paragraphs [0090] and [0092]).  Bowe discloses that those of ordinary skill in the art will recognize, or be able to ascertain, using no more than routine experimentation, many equivalents to the specific embodiments of the disclosure (see paragraph [0482]).  As such, a skilled artisan would be able to ascertain different coating materials, and it would have been obvious to one of ordinary level skill in the art to include Eudragit Type C copolymers (e.g., methacrylic acid and ethyl acrylate copolymers at a 1:1 ratio) based on the teachings of Bowe to influence the dissolution profile of the active agent.  Bowe discloses that the diameter of their minitablets is about 1 mm to about 5 mm (see paragraph [0168]), which encompasses the claimed range.  Bowe further discloses dosage forms wherein the total weight percentage of active agent (mesalamine) is about 75% to about 85% (see claim 11), or from about 200 mg to about 1,000 mg or about 2,000 mg active agent (see claim 14 and paragraph [0068]). 

Regarding claims 80, 81, 84, and 85, Beckert teaches a multi-particulate drug formulation suitable for release of an active agent in the small intestine and in the large intestine for the treatment of Crohn’s disease or ulcerative colitis.  The formulations of Beckert comprise at least two forms of pellets A and B in a core, and have different polymer coatings that determine the release of the active agent at different pH values.  According to Beckert, there is a need in the art for drug forms that release active ingredients in the intestinal tract, and comply with specific active ingredient release profiles (see paragraphs [0009] and [0017]).  In an example, pellet A is provided with an inner polymer coating which enables continuous release of active ingredient, and has an outer enteric coating which rapidly dissolves above about pH 5.5, and pellet form B is provided with a polymer coating which, in the USP release test, releases less than 20% of the active ingredient at pH 6.8 in 6 hours and releases more than 50% of the active ingredient at pH 7.2 in 6 hours (see Abstract).
Because Beckert teaches multi-particulate solid dosage forms for the treatment of Crohn’s disease and ulcerative colitis, wherein the dosage forms release an active agent to the small and large intestines and comply with specific active ingredient release profiles according to pH, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to formulate, via routine experimentation and optimization, a dosage form according to Watzig et al. comprising delayed release minitablets that exhibit release of less than 10% or substantially no nicotinamide at pH 1.2 and pH 4.5, and exhibit release of substantially of their nicotinamide content within 30 or 60 minutes at pH 7, or exhibit extended release of prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007).  See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  



Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615